Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Traverse of Restriction Requirement
In response to “Applicant respectfully contends that the restriction is improper. The Office has failed to show an actual undue burden of search. For a proper examination, any burden of search necessarily encompasses aspects of claims overlapping between the asserted groups. In this regard, notwithstanding a lack of any identified classification of either Group I or Group II (which may in fact not be separately classified at all), is not dispositive of the level of effort that will be undertaken under either selection of Group I or Group II (as identified by the Office) on its own. Examination will necessarily overlap, and thus, no burden will be alleviated with the restriction being required” and “The Office's argument for restriction is that the claim families designated to be Groups I and II are species that are independent or distinct species because claims to the different identified groups recite claim terms that are the mutually exclusive characteristics of such species. However, the groups of claims overlap in scope through at least other claim elements outside of any mutually exclusive elements, and thus any search and examination for either of Group I or Group II (and respective related set of claims) would require overlapping search and examination of the other designated group and related set of claims”.
Applicant’s election of Species I of claims 1-10 and 20 with traverse is acknowledged. 
However, with respect to Claims 11 -19 corresponding to Species II is sustained for the following reasons:
Restriction between patentably distinct inventions is proper when (1) the inventions are independent or distinct as claimed and (2) there is a serious search and examination burden if restriction is not required.1
Specifically, related inventions are distinct if the inventions as claimed are not connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect (e.g., can be made by, or used in, a materially different process) and wherein at last one invention is patentable (novel and nonobvious) over the other (though they may each be unpatentable over the prior art).2 
Further, serious burden can be shown if the inventions have one or more of the following: (a) separate classification, (b) separate status in the art when they are classifiable together, and (c) having a different field of search (showing it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, e.g., employing different search queries).
Operationally, Claims 1-10 and 20 focused on user authentication by using a communication profile of a user to determine if a media containing audio purported to be from the user is a fake. Hence, species I may be classified in G06F21/31, user authentication (see further G06F21/32, user authentication using biometric data such as voiceprints and G06F21/316, user authentication by observing pattern of computer usage / typical user behavior). 
On the other hand, Claims 11-19 focused on natural language analysis or parsing of communications such as email, audio clip, or SMS messages to identify nouns, verbs, pronouns, emoticons, or phrases within the communication in order to tag the parsed communications with contextual tags and a server for generating a communication profile for the user based on the tagged parsed communication. Therefore, species II may be classified in G06F40/20 natural language analysis (see further G06F40/205, parsing). Additionally, dependent claims 13-14 even ventured into allowing user (i.e., user feedback) to set privacy setting for communication profile identifying specific statistics within the communication profile which are exclusively visible to the user classified in G06F21/60, Protecting data (see further G06F21/62 protecting access to data via a platform using keys or access control rules). 
Therefore, Species I and II are operationally distinct and require different fields of search as well as different search strategies. 
In term of patentability, claims of Species II are novel and nonobvious over the claims of species I (though they may each be unpatentable over the prior art) at least because the prior art US 9686275 B2 is applicable to Claims 1-10 focusing on user authentication to determine if a media purported to be from the user is fake (see details below) but not applicable to Claims 11-19 because US 9686275 B2 do not focus on natural language analysis / contextual parsing in order to generate tagged parsed communication in the manner required by claims 11-19.  
For the aforementioned reasons, restriction requirement for species II (Claims 11-19) is sustained and the restriction requirement is made final. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claim 1 is rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Chari et al. (US 9686275 B2).
Regarding Claim 20, Chari discloses a non-transitory computer-readable storage medium having instructions stored which, when executed by a computer, cause the computer to perform operations comprising: 
receiving, from user device (Col 3, Row 6 – Col 4, Row 3, server 20 receives monitored data from computer 10), a tagged communication in which a user was communicating (Col 15, Row 62 – Col 16, Row 2, cognitive model software application 110 observes documents and resources user accesses, these documents and resources were assigned keywords, tags, and metadata; in view of Col 9, Rows 44-67, in one scenario, where the real user is an analyst in an organization, cognitive model software application 110 extracts thousands of digital artifacts such as analyst receiving an email indicating the expanded scope of an existing mission, a number of instant messages exchanged with colleagues to achieve the analyst’s goal, unrelated Outlook messages and personal instant messages, and turn these artifacts into a syntropic profile; in further view of Col 11, Rows 3-9, syntropic model for writing a meeting invitation is different versus a model for writing document evaluating effectiveness of a project); 
adding the tagged communication to a database of communications, the database of communications storing a plurality of tagged communications from the user (Col 12, Rows 42-44, the cognitive model software application 110 is configured to store the input events); 
performing, on each tagged communication within the plurality of tagged communications, natural language processing, the natural language processing resulting in user communication data (Col 6, Rows 22-25 and Col 18, Rows 46-66, cognitive software application 110 receives and analyzes textual content inputs to extract / analyze linguistic information, stylistic information, topic type information of the input text, behavioral information related to text generation, and contextual information with textual information); 
executing a regression analysis on the user communication data, resulting in weights identifying how the user communicates (Col 19, Rows 1-3, determine a score based on the augmented linguistic features and stores this score in profile 120; in view of Col 6, Rows 15-25 and Rows 51-60, Col 11, Rows 10-23, combine the score for augmented forensic linguistic analysis biometric modality with three other scores using logistic regression to generate an ensemble score for storage into user profile model 120); 
generating, using the weights identifying how the user communicates, a quantitative profile of how the user communicates (Col 6, Rows 51-60 and Col 11, Rows 10-32, after combining the four individual scores using logistic regression to obtain an ensemble score for the real user, the four scores for the four biometric modalities are stored in profile model 120 for the real user 71 along with the ensemble score of the four biometric modalities); and 
transmitting the quantitative profile of how the user communicates to the user device (Col 4, Rows 8-9, server 20 may be part of the same computer system as computer 10; i.e., the user profile model 120 is transmitted and stored on computer 10).
Allowable Subject Matter
Claims 1-10 are allowed over the prior arts. 

Regarding Claim 1, Chari discloses a method, comprising: 
receiving, from a database of stored communications, a plurality of communications in which a user was one of the parties communicating (Col 4, Rows 10-21, Col 5, Rows 4-18, and Col 8, Rows 55-62, a cognitive model software application 110 on server 20 builds a user profile model for real user 71 by monitoring user initiated events performed by the real user and extract monitored data; Col 9, Rows 44-67, in a scenario where the real user is an analyst in an organization, cognitive model software application 110 extracts thousands of digital artifacts such as analyst receiving an email indicating the expanded scope of an existing mission, a number of instant messages exchanged with colleagues to achieve the analyst’s goal, unrelated Outlook messages and personal instant messages, and turn these artifacts into a syntropic profile; in view of Col 12, Rows 42-44, these digital artifacts / input events were stored (i.e., a database of digital artifacts corresponding to the user)); 
performing, via a processor (Fig. 12, processors 1210) on each communication within the plurality of communications, natural language processing, the natural language processing resulting in communication data generated by the user (Col 6, Rows 22-25 and Col 18, Rows 46-66, cognitive software application 110 receives and analyzes textual content inputs to extract / analyze linguistic information, stylistic information, topic type information of the input text, behavioral information related to text generation, and contextual information with textual information); 
executing, via the processor, a statistical analysis on the communication data, the statistical analysis comprising at least one regression, resulting in statistical communication data of the user (Col 19, Rows 1-3, determine a score based on the augmented linguistic features and stores this score in profile 120; in view of Col 6, Rows 15 and 25 and Rows 51-60, combine the score for augmented forensic linguistic analysis biometric modality with three other scores using logistic regression to generate an ensemble score for storage into user profile model 120); 
generating, via the processor and using the statistical communication data of the user, a communication profile of the user, the communication profile comprising a data structure storing a user identifier associated with a personalized linguistic syntax of the user and the statistical communication data of the user (Col 6, Rows 51-67, creating profile model 120 for a particular user that comprises four biometric modalities (which includes the augmented forensic linguistic analysis biometric modality) specific to the user as well as the individual scores for the four biometric modalities and the ensemble score); 
receiving media containing audio purported to be from the user (Col 10, Rows 49-56, cognitive model software application 110 performs activity recognition to identify specific activities within a stream of events from sensors including input sensor data corresponding to video and audio); 
performing, via the processor, natural language processing on the audio purported to be from the user, resulting in analyzed purported audio (Col 7, Rows 1-13, Rows 35-38, and Col 11, Rows 23-29, during the present time / real time, a present user inputs user initiated events (observed by the aforementioned sensors) and cognitive model software application 110 performs augmented forensic linguistic analysis according to the user initiated events of the present user).
Further, Chari teaches using the statistical communication data of the user for comparison with the analyzed purported audio in order to identify the media as fake (Col 11, Rows 29-33).
Chari does not disclose comparing, via the processor, a syntax of the analyzed purported audio to the personalized linguistic syntax stored within the communication profile of the user, resulting in a syntax similarity score ; 
comparing, via the processor, words used within the analyzed purported audio with the statistical communication data of the user, resulting in a word usage similarity score; and 
identifying, via the processor and based on the syntax similarity score and the word usage similarity score, the media as a fake.
Therefore, Chari, alone or in combination with other prior arts of record, failed to teach or render obvious the combination of limitations set forth in claims 1-10. 
For these reasons, Claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6490560 B1 teaches a system for verifying user identity comprising a behavior verifier for extracting user behavior pattern features from conversation with the user for comparison to a behavior model to determine if the user is authorized to interact with the system. The behavior pattern features include information characterizing the user such as choice of words and phrases often used, past pattern of commands which the user issued and frequently used, and etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/07/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 803(I). 
        2 MPEP 802.01II and MPEP 806.05.